Exhibit Press Release For Further Information Contact: INVESTORS MEDIA Kevin Twomey Karen Rugen (717) 731-6540 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID EXTENDS CONSENT SOLICITATION FOR ITS 8.125% SENIOR SECURED NOTES DUE 2010 AND ITS 7.5% SENIOR SECURED NOTES DUE 2015 CAMP HILL, PA, March 31, 2008 – Rite Aid Corporation (NYSE: RAD) announced today that it has extended its solicitation of consents to amend the terms of the indentures for its 8.125% senior secured notes due 2010 (CUSIP 767754BFO) (the “2010 Notes”) and its 7.5% senior secured notes due 2015 (CUSIP 767754BK9) (the “2015 Notes” and together with the 2010 Notes, the “Notes”).The consent solicitation, which had been scheduled to expire on March 28, 2008 at 5:00 p.m., New York City time, will now expire at 5:00 p.m., New York City time, on April 1, 2008, unless further extended by Rite Aid Corporation with respect to either or both series of Notes. Rite Aid Corporation’s obligations to accept consents and pay a consent fee is conditioned on the receipt of consents (not validly revoked) to the amendments from holders of at least a majority in aggregate principal amount of both series of Notes, and other conditions, as more fully set forth in the Consent Solicitation Statement. This press release is not a solicitation of consents with respect to any Notes of either series.The consent solicitation is being made solely by the
